DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of: an antibody with HCDR1-3 of SEQ ID Nos. 28-30 respectively and LCDR1-3 of SEQ ID Nos. 31-32 and 9 respectively; SEQ ID Nos. 22 and 16 as VH and VL region respectively; SEQ ID NO. 3 as the epitope bound thereby; and lung cancer as target cancer, in the reply filed on 01/18/2022 is acknowledged.  
The traversal is on the ground(s) that the claims have unity of invention.  This is not found persuasive because unity of invention is not the standard for restriction of a 111 case such as this one.  Applicant also fails to address the actual reasons for restriction of such a case set forth in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/18/2022.

Claims Status
Claims 5-7 are withdrawn.
Claims 1-4 and 8-20 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/110612, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The instant application and the parent application share the same disclosures.  Therefore, for all the reasons infra that the instant case fails to adequately describe and fully enable the claims, so too fails the parent application, leaving the chain of priority broken.  Thus, the U.S. effective filing date of the instant claims under examination is set at 10/18/2019.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 05/20/2020 and 10/22/2020 are being considered by the examiner.

Specification
The use of the terms TWEEN (Pg. 28) and TRITON (33), which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever appearing or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 3 recites use of an anti-netrin-1 antibody.  However, this antibody reads on a polyclonal antibody and this embodiment gives the claim multiple interpretations.  First, all CDRs could be found on one antibody molecule in the polyclonal antibody.  Second, three could be located on one antibody molecule while the other three are on a second molecule.  The presence of two very different structural interpretations of the claim renders the claim indefinite.  Claim 20 depends on claim 3 and is rejected for the reasons above.
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating cancer in a subject therewith, wherein the cancer expresses both netrin-1 and a netrin-1 receptor, with an antibody comprising all parental CDRs, does not reasonably provide enablement for related methods that use an antibody without all parental CDRs, treat a cancer that does not express both netrin-1 and a netrin-1 receptor, or that seek to prevent cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 1 drawn to a method of treating cancer comprising administering to a subject in need a netrin-1 antibody or antigen-binding fragment thereof which both bind to SEQ ID No. 3 or 35 or a variant thereof with at least 85% identity.
The nature of the invention is a method of treating cancer by blocking netrin-1 receptor signaling, leading to target cell apoptosis.
The level of skill of one skilled in this art is high.

The specification also teaches that even a single heavy chain of an antibody is encompassed by the definition of antibody (Pg. 13).  This reads on use of heavy chains of antibodies that require both VH and VL to bind antigen (six CDRs).  Therefore, as broadly as antibody is recited in the claims that do not stipulate an antibody molecule with six CDRs, the claims are not enabled for the reasons below.
Furthermore, the specification makes clear that cancer treatment encompasses cancer prevention (Pg. 16).  As discussed more below, this is not enabled.  It is noted that the specification provides no example in which prevention was demonstrated with the antibody of instant claims.
With respect to using antibodies with less than all parental CDRs, generally six CDRs, the state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   
Additionally, Bendig M. M. (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3).  It is noted that Bendig used Kabat CDRs in their humanization process (Pg. 86, Column 2, Paragraph, second).  Similarly, the skilled artisan recognized a “chimeric” antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light chain CDRs) of a rodent antibody are recombined with constant region sequences from a human antibody of a desired isotype (see entire document, but especially Figures 1-3).  
Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs would have antigen binding function.  The minimal structure which the skilled artisan would consider predictive of the function 
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul and Bendig, the lack of guidance and direction provided by applicant, and the absence of working examples, undue experimentation would be required to practice the method for treating cancer with an anti-netrin-1 antibody with only a heavy chain, fewer than all six CDRs, with a reasonable expectation of success, absent a specific and detailed description in applicant’s specification of how to effectively practice this and absent working examples providing evidence which is reasonably predictive that the antibodies are functional, commensurate in scope with the claimed invention.  It is recommended that the claims be amended to recite a monoclonal antibody as well as its six CDR sequences.  It is also recommended that both the antibody and the antigen binding fragment be stated to comprise the same.
Similarly the polyclonal embodiments of all claims rejected above are not enabled.  As discussed above, claims 3 and 20 can be interpreted to read on use of polyclonal antibodies with as few as three CDRs recited on each antibody molecule.  An antibody claimed by three CDRs is not enabled since this is not enough parental structure to find three other complementary CDRs.  The minimal enabled antibody structure of a claim includes either six complete parental CDRs (which can be used in humanization as discussed above to build a whole antibody) or, as discussed below, a tested, single whole 
With respect to claims that recite a VH and/or VL, in the context of a polyclonal antibody, Portolano (The Journal of Immunology, Vol. 150, No. 3, Pg. 880-887, 1993) teaches that so long as one of ordinary skill has possession of a functional variable region, known to function in the context of a full antibody with six CDRs to bind a target antigen, then, so long as that antigen is also recited, a complementary variable region can be identified in an antibody library that can be used with the first variable region to create an antibody with six CDRs that can bind the same antigen as the parent antibody.  This was demonstrated with an anti-thyroid peroxidase (TPO) antibody called SP1.2 (Abstract).    However, the claims reading on use of polyclonal antibodies do not require that every antibody molecule therein comprise a known VH or VL region.  Therefore, claims 3 and 20 are not enabled to their full scope for this reason also.  
With respect to the claimed embodiments of cancer prevention with the anti-netrin-1 antibody, no material has been found to date that has been shown to or would be expected to prevent cancer, and there is no working example, prior art, or any evidence that would provide the skilled artisan with any predictable guidance to use the claimed invention.  It would be reasonable to conclude the claimed invention is not enabled.
Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations that have been successfully pre-screened and are predisposed to particular types of cancer. This type of data might be derived from widespread genetic analysis, cancer clusters, or family histories.  The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects 
The vaccine art teaches that compositions comprising some tumor associated antigens are effective in treatment of cancer through generation of immunogenic response to the tumor antigen (see for example, Komenaka et Al., Clinics in Dermatology, 2004, Vol. 22, Pg. 251-265, specifically page 257).  However, nowhere in the art does it show that tumor antigens are effective at preventing cancer.  Evans et Al. (Q. J. Med 1999: 92: 299-307) teach that vaccines against cancer are not fully established, and it is stated that adjuvant therapy to prevent or delay disease still needs experimentation.  Evans et Al. further state that such cancer vaccines are at best used as a therapeutic and not as a prophylactic and that “the notion that cancer vaccines will replace standard therapeutic strategies in malignant disease still belongs to the realm of fiction” (see page 303 last paragraph).
In some cases, it is known that certain cancers arise from a single cause.  This cause can be viral as in the case of cervical cancer, caused predominantly by persistent cervical infection with human papillomavirus (HPV) (Schiffman et Al., The New England Journal of Medicine, Vo. 353, No. 20, Pg. 2101-2104, 2005).  Schiffman et Al. teach that primary prevention through vaccination against HPV might be possible in young women (Pg. 2101, Column 3, Paragraph, first parital).  However, they also teach that vaccine 
The art of small molecule chemotherapeutics teach that some molecules successful at treating cancers can also reduce risk.  Cuzick et Al. (The Lancet, Vol. 361, Pg. 296-300, 2003) teach that tamoxifen can reduce the risk of ER-positive breast cancer but cannot be recommended as a preventive agent (Pg. 299, Column 2, Paragraph, first).  The reason it cannot be recommended centers around the need for continued research into specific subgroups of high-risk but healthy women for whom the risk-benefit ratio is sufficiently positive to recommend prophylactic tamoxifen treatment  (Pg. 299, Column 2, Paragraph, first).  
With respect to peptide-based cancer prevention agents, the art currently does not recognize a definitive example though promising candidates are present.  Hernandez-Ledesma (Peptides, Vol. 30, Pg. 426-430, 2009) teaches that lunasin, a peptide discovered in soy has demonstrated cancer-preventative capacity in vitro and mouse models (Abstract).  The authors define it as a perfect candidate to exert an in vivo cancer-preventive activity but more research is required to establish it in this role (Pg. 429, Column 2, Paragraph, first partial).  
Therefore, the art has only recognized the treatment of a cancer.  It is recommended, since cancer prevention is not enabled, that the claims be amended to state that the subject has cancer.

Cancer treatment is highly unpredictable. Even though the EGFR was identified in some cancers as a drug target, the in vitro (i.e., in a test tube) effectiveness of a drug in inhibiting the EGFR turned out to be a poor proxy for how effective that drug actually was in treating cancer in vivo (i.e., in the body). Numerous EGFR inhibitors that showed promising in vitro activity failed for a variety of reasons. These included poor pharmacokinetics due to poor absorption or rapid metabolism ( [**2]or both), undesirable drug-drug interactions, drug toxicity due to drug binding onto healthy cells, drug toxicity due to binding onto other receptors, and metabolite toxicity. Some drug candidates were limited by one or more of these shortcomings, further underscoring the unpredictable nature of cancer treatment. OSI Pharmaceuticals , LLc, v. Apotex Inc, 939 F.3d 1375, 2019. Thus, even when the intended target protein is present, cancer treatment is unpredictable.  The target protein being absent in the target cancer leads to even less predictability of success.
The state of the art at the time of filing was such that the functionality of an anti-tumor antibody was dependent on both its action on the intended target and whether or not the modulation of said target had an effect on any particular cancer cell.  Baxevanis (Expert Opinion:  Drug Discovery, Vol. 3, No. 4, Pg. 441-452, 2008) teaches that, depending on the epitope against which an antibody is directed, antibody-antigen binding may neutralize circulating targets or cell surface receptors (Pg. 444, Column 1, 
To further illustrate this point, Baxevanis goes on to explain the functionality of the more commonly used therapeutic antibodies.  Trastuzumab targets the receptor HER-2 (HER-2/neu)  which is overexpressed in some breast cancers and so is a viable treatment for said breast cancers (Pg. 444, Column 2, Lines 19-24).   The basis of this variability in treatment response is due to the fact that the growth inhibitory effect of anti-HER-2 is dependent on the extent of HER-2 overexpression (pg. 443, Column 1, Paragraph, first partial).  Because only a portion of breast cancer patients overexpress HER-2 and respond to trastuzumab, the selection of suitable patients is important (Pg. 445, Column 1, Lines 13-15).  Similarly, it would be clear that the only enabled target cancers for treatment with the recited antibody are those that express both netrin-1 and a netrin-1 receptor.
Rituximab is an antibody against CD20 antigen, which is expressed on most B cells including B-cell lymphomas (Pg. 445, Column 1, Lines 36-38).  Therefore, it is used to treat B-cell lymphomas (Pg. 444, Table 1).  It has been used to treat patients with relapsed or refractory low-grade non-Hodgkin's lymphoma (a B-cell lymphoma) (Pg. 445, Column 1, Lines 41-50).  

As a final point, the art also recognizes that the function of the therapeutic antibody must correlate with an effect on its target conducive to tumor growth inhibition or tumor lysis, resulting in patient benefit.  Anti-HER-2 antibodies, like Trastuzumab, disrupt HER-2 catalytic activity (Pg. 443, Column 1, Paragraph, first partial, Sentence, ultimate; Table 1, Column 3, (S) referring to decreased protein signaling (activity); and Pg. 444, Column 2, Lines 19-22).  Cetuximab also inhibits its target’s activity as it prevents EGFR dimerization and subsequent activation via phosphorylation (Pg. 445, Column 1, Lines 23-25).  Since both HER-2 and EGFR activity support growth of cancer cells in which they are overexpressed, their inhibition is therapeutic to patients.  Rituximab causes tumor cell lysis by antibody-dependent cellular cytotoxicity (ADCC) and complement-dependent cytotoxicity (CDC) (Pg. 445, Column 1, Lines 38-39) and so its therapeutic benefit is provided by specifically inducing cancer cell death.     
The teachings of Baxevanis discussed above underline the requirement of a link between an inhibitory antibody’s target and specific cancers to make therapy of said cancer predictable to one of ordinary skill in the art. Therefore, it would be unpredictable that an anti-netrin-1 antibody would have any therapeutic effect on a tumor that does not 
Taken all together, as broadly as cancer is currently claimed, the claims are not enabled to their full scope and are rejected here.

Claims 1-3, 12, 15, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Instant claims above are drawn to a genus of antibodies, including monoclonal antibodies, defined only by the epitope they bind, which is SEQ ID NO. 3 or a variant thereof.  Some, like claim 3 and its dependents, have partial CDR set structure but less than all six CDRs on every antibody molecule to define the antibody used that must bind the recited epitope.   They are not defined by full CDR set structure, only being generically antibody as defined by the specification.  This includes nanobodies (VHH) (Pg. 13).  Yet, the specification provides no VHH structures that bind the epitope recited.  When one goes to the instant specification to identify a representative number of species to define the claimed genera with respect to antibodies with six CDRs that bind the recited epitope, they find only one antibody (4C11) (Pg. 24) and thus one CDR set to represent the large genus of monoclonal antibodies discussed above.  Even if the prior art is aware of 
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims have been evaluated in view of that guidance.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. . A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as here in which the antibodies claimed can have any CDR set, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will 
With respect to claims 3 and 20 and their polyclonal antibody embodiment, they read on antibody molecules in said polyclonal defined by three CDRs.  Yet, when one goes to the specification to identify representative species of these genera defined only by three light or three heavy chain CDRs, they again find the one species of CDR set, that of 4C11.  Thus, these claims, owed to their polyclonal embodiment also fail the written description requirement for the reasons here.
Also, claims encompassing the VHH that binds SEQ ID NO. 3  also clearly fail the written description requirement because the examiner finds no such fragments or antibodies that can bind the epitopes in the specification.  The claims are thus rejected for this reason also.  
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in  Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  Since the CDR set of each antibody is responsible for antigen binding function of an antibody, and said set varies structurally from antibody to antibody, there is no correlation between structure and function between the members of an antibody genus.  Thus, functional language should not be used to define an antibody genus.  Rather, structure should be used.
Even when several species are disclosed, these are not necessarily representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, as here, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  Since each genus recited in the instant claims is large, it would be very challenging to describe sufficient species to cover the structures of the entire genus.   One species is certainly not adequate.  
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Since no species are taught to represent SEQ ID NO. 3 binding VHH and only a single species of antibody is taught within the claimed genera above, those that bind the recited epitope SEQ ID NO. 3, the instant claims above clearly fail the written description requirement.  A representative number of species has not been taught to describe these genera.  Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every monoclonal antibody that binds SEQ ID No. 3, broadly encompassed by the claimed invention.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera. 
Owed to the variation among antibodies with respect to their CDRs, the structure of antibodies that correlates with their function, it is very difficult to provide adequate representation of a functionally defined antibody genus.  There is unlikely to be any CDR AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, the claims are rejected here.
As discussed above, an applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d 
It is also noted for the record that claim 1 and some dependents recite a target peptide of 85% identity to SEQ ID NO. 3.  However, the specification only teaches SEQ ID NO. 3 as target and provides no variants to it that could be used to make an antibody to treat cancer.  The only variants of it made harm antibody binding (Pg. 30).  Therefore, Applicant seeks to represent this genus as well with only a single species and, since no others can be envisioned owed to the unpredictability of cancer treatment discussed above, the claims fail the written description requirement for this reason also.  Since no functional variants to SEQ ID NO.3 are taught, it is also clear that Applicant has not shown possession of antibodies against such a variant.  Thus, the claims are rejected here.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Mehlen (WO2007/099133, published 09/07/2007).
Mehlen teaches compounds as a medicament for the treatment of cancer such as metastatic breast cancer related to the overexpression of netrin-1 by the tumor cells (Abstract).  They teach a method of treatment for inducing apoptosis of tumor cells which have acquired the selective advantage to escape netrin-1 dependence receptors induced apoptosis by elevated netrin-1 level in a patient comprising administering a compound able to inhibit the interaction between netrin-1 and its receptor, a compound according to the present invention, in said patient (Pg 9, Paragraph, penultimate).  Their compound includes a polyclonal antibody directed against netrin-1, particularly the netrin-1 fragment able to interact with the extracellular domain of its netrin-1 receptor (Pg. 8, Paragraph, final).  Thus, they clearly communicate to one of ordinary skill in this art a method of treating cancer using an anti-netrin-1 polyclonal antibody.  The netrin-1 can be human (Pg. 4, Paragraph, final).  The sequence thereof is taught (Pg. 9, Paragraph, first).  There pharmaceutical compositions are to particularly treat humans (Pg. 13, Paragraph, third-Pg. 14, Paragraph, first).  The amount administered will be that determined to be effective in the subject to be treated (Pg. 14, Paragraph, first).
Importantly, the polyclonal antibody against human netrin-1 above will contain an antibody species against every antigen in said protein and this includes SEQ ID NO. 3 as it is proven to be antigenic by Applicant in the instant specification.  It is clear that the .  

Claims 1-4, 8-14, and 17-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Delcros (EP2893939, published 07/15/2015).
Delcros teaches an epitope of netrin-1 that corresponds to the binding region of netrin-1 to its receptor and when it is bound by an antibody this prevents netrin-1/receptor interaction (Abstract).  This antibody thus induces apoptosis of tumor cells expressing netrin-1 and one netrin-1 receptor (Abstract).  They teach a murine antibody to said epitope and humanized forms thereof (Abstract).  Their epitope is their SEQ ID No. 3 (0007-0008), which is identical to instant SEQ ID NO. 3.  They teach a netrin-1 binding protein that binds SEQ ID NO. 3 (0012).  It can be an antibody (0014).  Said antibody can have the variable regions of instant claims recited as SEQ ID NO. 22 and 16, which are SEQ ID Nos. 22 and 16 respectively of Delcros (0027). These are humanized variable regions (0027) and so are part of a monoclonal antibody as it is recombinantly made.  Importantly, since they match the elected variable regions under examination, they necessarily comprise all CDRs of instant claim 3, for example.  
They further teach a method of treatment of cancer wherein a subject in need thereof is administered with a therapeutically effective amount of a pharmaceutical composition comprising the antibody according to their invention (0029).  The tumor cells 
Taken all together, the teachings of Delcros clearly anticipate the claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Delcros (EP2893939, published 07/15/2015) in view of Gunther (US2016/0159902, published 06/09/2016).
Delcros teaches an epitope of netrin-1 that corresponds to the binding region of netrin-1 to its receptor and when it is bound by an antibody this prevents netrin-1/receptor interaction (Abstract).  This antibody thus induces apoptosis of tumor cells expressing 
They further teach a method of treatment of cancer wherein a subject in need thereof is administered with a therapeutically effective amount of a pharmaceutical composition comprising the antibody according to their invention (0029).  The tumor cells targeted express a netrin-1 receptor and also netrin 1 (0031). The antibody they produced 4C11 has murine IgG1 and Kappa CL (Table 1, Pg. 12). 
Delcros does not teach use of human kappa and IgG1 constant regions in their humanized antibody, which would clearly be used to treat humans since it is humanized.  
However, these constant regions are well-known in the prior art and would lead to expected results when paired with the variable regions of Delcros above.  Gunther teaches Fsn0503 a humanized IgG1 kappa antibody (0051).  Thus, such a combination of constant regions in a humanized antibody was known and they together would allow for antibody formation and neutralization of netrin-1 by the variable regions of the antibody predictably, using SEQ ID Nos. 22 and 16 of Delcros supra.  Furthermore, there are only two types of human light chain constant regions, lambda and kappa.  Also, there is a finite 
Thus, the combined teachings above clearly render all claims supra obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9895439 in view of Mehlen (WO2007/099133, published 09/07/2007).
Mehlen teaches compounds as a medicament for the treatment of cancer such as metastatic breast cancer related to the overexpression of netrin-1 by the tumor cells (Abstract).  They teach a method of treatment for inducing apoptosis of tumor cells which have acquired the selective advantage to escape netrin-1 dependence receptors induced apoptosis by elevated netrin-1 level in a patient comprising administering a compound able to inhibit the interaction between netrin-1 and its receptor, a compound according to 
Importantly, the polyclonal antibody against human netrin-1 above will contain an antibody species against every antigen in said protein and this includes SEQ ID NO. 3 as it is proven to be antigenic by Applicant in the instant specification.  It is clear that the target tumor cells express both netrin-1 and its receptor since said receptor is required for the mechanism of action of the compound and netrin-1 expressing cancers are targeted by the method as discussed supra.
These teachings combined with the claims of the patent render the claims above obvious.  The art itself teaches the methods of these instant claims and the patented claims only further support the teaching and obviousness thereof.
Patented claim 1 is a method for treating cancer expressing netrin-1 and netrin-1 receptor comprising administering a antibody that binds to netrin 1 and inhibits netrin-1 binding to its receptor, inducing cancer cell apoptosis.  This patented method is a genus of the claimed method but can obviously use the polyclonal antibody of Mehlen above for 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/Michael Allen/Primary Examiner, Art Unit 1642